FILED
                           NOT FOR PUBLICATION
                                                                              AUG 10 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MOHSEN MOADDAB,                                  No.   19-55581

              Plaintiff-Appellant,               D.C. No.
                                                 8:18-cv-00006-JVS-DFM
 v.

COUNTY OF ORANGE; et al.,                        MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                            Submitted August 7, 2020**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Mohsen Moaddab appeals pro se from the district court’s judgment

following a jury verdict for the defense in Moaddab’s 42 U.S.C. § 1983 lawsuit

against the County of Orange and a correctional officer in connection with an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assault that he experienced while in protective custody. We have jurisdiction

under § 1291, and we affirm.

      1.     The district court did not abuse its discretion by conducting the jury

trial without Moaddab. See Price v. Kramer, 200 F.3d 1237, 1252 (9th Cir. 2000)

(“Federal judges are granted broad discretion in supervising trials.”); Hernandez v.

Whiting, 881 F.2d 768, 770 (9th Cir. 1989) (“[I]mprisonment suspends the

plaintiff’s usual right to be personally present at judicial proceedings brought by

himself or on his behalf.”). Moaddab sought a writ of habeas corpus ad

testificandum a mere eight days before trial. And although the district court

granted the writ, Moaddab’s counsel subsequently agreed to proceed without

Moaddab upon learning that federal authorities were unable to timely transport his

client from Pennsylvania to California. The court did not err in proceeding to trial

without Moaddab’s physical presence, especially given the presentation of his

deposition testimony during those proceedings. See Holt v. Pitts, 619 F.2d 558,

561 (6th Cir. 1980) (listing alternatives “to decide fairly the merits of an inmate’s

. . . civil rights action,” including “the presentation of evidence by means of

depositions”).

      2.     To the extent that Moaddab assigns error to the proceedings below

without offering any supporting argument or citations to any portion of the record,


                                           2
we deem those arguments abandoned. See Acosta-Huerta v. Estelle, 7 F.3d 139,

144 (9th Cir. 1992) (holding, in pro se appeal, that claims not supported by

argument are deemed abandoned unless failure to consider them would result in

manifest injustice); see also Fed. R. App. P. 28(a)(8)(A) (requiring appellant’s

brief to contain “appellant’s contentions and the reasons for them, with citations to

the authorities and parts of the record on which the appellant relies”).

      3.     We further decline to consider Moaddab’s claims regarding his trial

counsel’s ineffective assistance, raised for the first time in his reply brief.

“Generally, a plaintiff in a civil case has no right to effective assistance of

counsel,” see Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir. 1985), and

Moaddab points to no considerations that rebut this presumption.



      AFFIRMED.




                                            3